Citation Nr: 0015558	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for dizziness.



REPRESENTATION

Appellant represented by:	S. Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from August 1969 to March 
1971.

This appeal arises from a February 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which determined that no 
new and material evidence had been submitted to reopen a 
claim for service connection for hearing loss.  The appeal 
also arises from an October 1995 RO rating decision that 
denied, in pertinent part, claims for service connection for 
dental trauma to teeth 9 and 10 and for service connection 
for dizziness.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for service connection for hearing 
loss, dizziness and dental trauma to teeth 9 and 10.  In a 
June 1997 decision, the Board issued a decision determining 
that no new and material had been submitted to reopen a claim 
for service connection for hearing loss, and that the veteran 
had not submitted evidence of well-grounded claims for 
service connection for dental trauma to teeth 9 and 10 and 
for dizziness.  

The veteran appealed the June 1997 Board decision to United 
States Court of Appeals for Veterans Claims (hereinafter 
referred to as Court).  In a decision dated August 4, 1999, 
the Court affirmed the Board's decision as to a dental 
condition and hearing loss.  With respect to service 
connection for dizziness, the Court found the claim to be 
well grounded.  The Court then vacated the Board decision as 
to dizziness and remanded it for "further proceedings."  

Since that time, the veteran has submitted additional 
relevant evidence and a waiver of his right to initial RO 
review of the evidence.  New medical evidence has been 
submitted attributing the veteran's hearing loss to an in-
service ear infection.  The Board no longer has jurisdiction 
over this matter, as the Court affirmed the June 1997 Board 
decision that the claim had not been reopened by new and 
material evidence.  The new evidence is referred to the RO as 
a new application to reopen the claim for service connection 
for hearing loss.

The new medical evidence refers to "vertigo".  The Board 
finds that this refers to the same condition claimed as 
"dizziness".  


FINDINGS OF FACT

1. The Board finds that all relevant evidence for equitable 
disposition of this claim has been obtained.

2.  A chronic ear infection began during active service and 
has caused current dizziness.


CONCLUSION OF LAW

Dizziness was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1137; 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1999, the Court found the claim for service 
connection for dizziness to be well grounded.  The submission 
of a well-grounded claim triggers VA's duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that all 
relevant evidence for equitable disposition of this claim has 
been obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 


I.  Factual Background

Service department documents indicate that the veteran served 
as a helicopter repairman.  He served in Vietnam; however, he 
has not alleged that any injuries or diseases in service were 
incurred during or as a result of combat.

A March 1969 induction examination report reflects some right 
ear hearing impairment.  A June 1970 treatment report 
reflects loss of hearing in the veteran's right ear and a 
chronic infection in the right ear with an opaque tympanic 
membrane and probable cholesteatoma.  The impression was 
chronic ear disease in the right ear with complete hearing 
loss and mild hearing loss in the left ear.  The examiner 
recommended that the veteran wear earplugs when flying and 
return in 30 to 60 days for a recheck.  A July 1970 treatment 
report notes complaint of deafness in the right ear.  An 
August treatment record notes that the veteran had some right 
ear hearing loss and perforation present before active 
service.  Other service medical records (SMRs) note treatment 
for a perforated right eardrum while stationed in Vietnam and 
that a favorable line of duty determination for a perforated 
eardrum was given.  Chronic ear infection with complete 
right-sided hearing loss and mild left hearing loss were also 
noted.

The veteran underwent a separation examination in March 1971.  
According to the report, the veteran did not undergo 
audiometry.  The report indicates only that the veteran's 
hearing was 15/15, bilaterally, to whispered voice.

In April 1971, the veteran submitted a claim for benefits 
indicating that he had hearing loss in the right ear inter 
alia.  Service connection was granted that month for 
perforation of the right tympanic membrane.

An August 1977 treatment report notes complaint of dizziness 
and right ear infection.  The report notes a superior 
perforation of the right tympanic membrane and probable 
cholesteatoma in the middle ear.  According to a December 
1977 VA hospital report, the veteran underwent right 
tympanoplasty with homograft tympanic membrane and malleus.  
A cholesteatoma was found in the right middle ear. 

In August 1979, the veteran underwent VA hospitalization and 
right ear surgery for replacement of a homograft incus.  The 
veteran underwent VA audiology examination in January 1980.  
According to the report, his right ear hearing had improved 
slightly since before entering service and his left ear 
hearing was within normal limits.

In March 1980, a claim for service connection for hearing 
loss and chronic right otitis media was denied and the 
veteran did not appeal the decision.

In September 1994, the RO received a report of a North 
Carolina Division of the Veterans Affairs medical 
examination.  The report noted hearing loss, dizziness, and a 
retracted and scarred right tympanic membrane.  The diagnosis 
was mixed hearing loss and vertigo, of undetermined etiology.  

An October 1994 North Carolina Division of Veterans Affairs 
examination report notes post surgical changes in the right 
ear with hearing loss and mild high frequency sensorineural 
hearing loss in the left ear.

In April 1995, the veteran submitted a claim for benefits for 
a dental condition, hearing impairment, and dizziness.  In 
his claim he indicated that he experienced hearing loss and 
dizziness while in Vietnam.  He indicated that he was 
hospitalized in Vietnam for dizziness, hearing loss, and an 
ear infection.  He also reported previous VA treatment and 
private treatment in 1992-93 by a Dr. Barker.  

In March 1996, the veteran was seen at Iredell Memorial 
Hospital Emergency Department for dizziness.  Antivert was 
prescribed for the veteran's symptoms.  No etiology was 
given.

As noted in the introduction, in June 1997, the Board 
adjudicated the claim and found that the veteran had not 
submitted evidence of a well-grounded claim for service 
connection for dizziness.  

In April 2000, the veteran submitted a medical evaluation 
dated in March 2000 that significantly impacts this appeal.  
The report is signed by Craig N. Bash, Assistant Professor of 
Radiology and Nuclear Medicine, Uniformed Services University 
of the Health Sciences (a joint services school organized 
within the U.S. Department of Defense).  In the report, Dr. 
Bash notes review of the veteran's claims file and 
acknowledged several post-service ear surgeries.  Dr. Bash 
relates certain symptoms, including vertigo, to the veteran's 
in-service ear infection and cholesteatoma.  Dr. Bash noted 
reliance on evidence of a probable Pseudomonas infection of 
the right middle ear with cholesteatoma during active service 
with indications of chronic recurring infections since 1969.  
Dr. Bash concluded with the following opinion: "This 
patient's current mastoiditis, vertigo, hearing loss, ossicle 
loss, and tympanic membrane loss are all a result of his 
chronic service-acquired infection."

Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Dr. Bash's March 2000 medical opinion clearly notes that the 
veteran has vertigo and other residuals of an in-service ear 
infection.  The Board notes that this opinion appears to be 
well supported by the evidence of record.  Although the 
etiology of the veteran's dizziness had previously been left 
undetermined, the earlier medical opinions certainly have not 
precluded or clouded the recent determination.  The favorable 
medical opinion is uncontroverted by other medical evidence 
of record.  The Board finds therefore, that the medical 
evidence strongly favors the claim.   


ORDER

Entitlement to service connection for dizziness is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

